Case 4:18-cv-10261-JLK Document 12 Entered on FLSD Docket 01/12/2019 Page 1 of 13



                               UNITED STATES DISTRICT COURT
                               SOUTHERN DISTRICT OF FLORIDA
                                    KEY WEST DIVISION

                           Case No. 4:18-cv-10261-JLK (King / Simonton)

  VALERIE VANDERBILT, and
  all others similarly situated under
  29 U.S.C. 216(b),

         Plaintiff,

  vs.

  BOAT BOTTOM EXPRESS LIMITED
  LIABILITY COMPANY, a Florida
  limited liability company, and
  JEFFREY PEER, individually,

        Defendants.
  _____________________________________/

             DEFENDANTS’ AMENDED ANSWER AND AFFIRMATIVE DEFENSES

         Defendants, BOAT BOTTOM EXPRESS LIMITED LIABILITY COMPANY, a Florida

  limited liability company, and JEFFREY PEER, individually (“Defendants”), by and through

  their undersigned counsel, hereby file their Amended Answer and Affirmative Defenses, as

  follows:

         Defendants deny each and every allegation of the Plaintiff’s Complaint not expressly or

  otherwise admitted below. Defendants also specifically reserve the right to assert any additional

  affirmative defenses in matters of avoidance that may be disclosed during the course of

  additional investigation and discovery.     Defendants' Answer to each of the specifically

  enumerated paragraphs of the Plaintiff’s Complaint is as follows:

                                            INTRODUCTION

  1.     Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         1 of the Plaintiff’s Complaint and demand strict proof thereof. Further, Defendants deny
Case 4:18-cv-10261-JLK Document 12 Entered on FLSD Docket 01/12/2019 Page 2 of 13



         that there exist any other similarly situated individuals and/or that any other similarly

         situated individuals desire to opt-in to this action and demand strict proof thereof.

                                                  PARTIES

  2.     Defendants deny for want of knowledge the allegations, inferences and legal conclusions

         contained in Paragraph 2 of the Plaintiff’s Complaint.

  3.     Defendants admit the allegations in Paragraph 3 of the Plaintiff’s Complaint.

  4.     Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         4 of the Plaintiff’s Complaint and demand strict proof thereof.

  5.     Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         5 of the Plaintiff’s Complaint and demand strict proof thereof.

  6.     Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         6 of the Plaintiff’s Complaint and demand strict proof thereof.

  7.     Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         7 of the Plaintiff’s Complaint and demand strict proof thereof.

                                  JURISDICTION AND VENUE

  8.     Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         8 of the Plaintiff’s Complaint and demand strict proof thereof.

  9.     Defendants do not contest jurisdiction but otherwise deny the allegations, inferences and

         legal conclusions contained in Paragraph 9 of the Plaintiff’s Complaint and demand strict

         proof thereof.

  10.    Defendants do not contest venue but otherwise deny the allegations, inferences and legal

         conclusions contained in Paragraph 10 of the Plaintiff’s Complaint and demand strict

         proof thereof.



                                                   2	  
  	  
Case 4:18-cv-10261-JLK Document 12 Entered on FLSD Docket 01/12/2019 Page 3 of 13



  11.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         11 of the Plaintiff’s Complaint and demand strict proof thereof.

                                  GENERAL ALLEGATIONS

  12.    Defendants admit the allegations in Paragraph 12 of the Plaintiff’s Complaint.

  13.    Defendants admit the allegations in Paragraph 13 of the Plaintiff’s Complaint.

  14.    Defendants admit the allegations in Paragraph 14 of the Plaintiff’s Complaint.

  15.    Defendants admit the allegations in Paragraph 15 of the Plaintiff’s Complaint.

  16.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         16 of the Plaintiff’s Complaint and demand strict proof thereof.

  17.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         17 of the Plaintiff’s Complaint and demand strict proof thereof.

  18.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         18 of the Plaintiff’s Complaint and demand strict proof thereof.

  19.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         19 of the Plaintiff’s Complaint and demand strict proof thereof.

  20.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         20 of the Plaintiff’s Complaint and demand strict proof thereof.

  21.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         21 of the Plaintiff’s Complaint and demand strict proof thereof.

  22.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         22 of the Plaintiff’s Complaint and demand strict proof thereof.

  23.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         23 of the Plaintiff’s Complaint and demand strict proof thereof.



                                                  3	  
  	  
Case 4:18-cv-10261-JLK Document 12 Entered on FLSD Docket 01/12/2019 Page 4 of 13



  24.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         24 of the Plaintiff’s Complaint and demand strict proof thereof.

  25.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         25 of the Plaintiff’s Complaint and demand strict proof thereof.

  26.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         26 of the Plaintiff’s Complaint and demand strict proof thereof.

  27.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         27 of the Plaintiff’s Complaint and demand strict proof thereof.

  28.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         28 of the Plaintiff’s Complaint and demand strict proof thereof.

  29.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         29 of the Plaintiff’s Complaint and demand strict proof thereof.

  30.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         30 of the Plaintiff’s Complaint and demand strict proof thereof.

  31.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         31 of the Plaintiff’s Complaint and demand strict proof thereof.

                           Overtime Compensation Owed to Plaintiff

  32.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         32 of the Plaintiff’s Complaint and demand strict proof thereof.

  33.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         33 of the Plaintiff’s Complaint and demand strict proof thereof.

  34.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         34 of the Plaintiff’s Complaint and demand strict proof thereof.



                                                  4	  
  	  
Case 4:18-cv-10261-JLK Document 12 Entered on FLSD Docket 01/12/2019 Page 5 of 13



  35.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         35 of the Plaintiff’s Complaint and demand strict proof thereof.

  36.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         36 of the Plaintiff’s Complaint and demand strict proof thereof.

  37.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         37 of the Plaintiff’s Complaint and demand strict proof thereof.

  38.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         38 of the Plaintiff’s Complaint and demand strict proof thereof.

                     Unlawful Misclassification as Independent Contractor

  39.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         39 of the Plaintiff’s Complaint and demand strict proof thereof.

  40.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         40 of the Plaintiff’s Complaint and demand strict proof thereof.

  41.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         41 of the Plaintiff’s Complaint and demand strict proof thereof.

  42.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         42 of the Plaintiff’s Complaint and demand strict proof thereof.

  43.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         43 of the Plaintiff’s Complaint and demand strict proof thereof.

  44.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         44 of the Plaintiff’s Complaint and demand strict proof thereof.

  45.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         45 of the Plaintiff’s Complaint and demand strict proof thereof.



                                                  5	  
  	  
Case 4:18-cv-10261-JLK Document 12 Entered on FLSD Docket 01/12/2019 Page 6 of 13



  46.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         46 of the Plaintiff’s Complaint and demand strict proof thereof.

  47.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         47 of the Plaintiff’s Complaint and demand strict proof thereof.

  48.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         48 of the Plaintiff’s Complaint and demand strict proof thereof.

  49.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         49 of the Plaintiff’s Complaint and demand strict proof thereof.

  50.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         50 of the Plaintiff’s Complaint and demand strict proof thereof.

  51.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         51 of the Plaintiff’s Complaint and demand strict proof thereof.

  52.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         52 of the Plaintiff’s Complaint and demand strict proof thereof.

  53.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         53 of the Plaintiff’s Complaint and demand strict proof thereof.

  54.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         54 of the Plaintiff’s Complaint and demand strict proof thereof.

  55.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         55 of the Plaintiff’s Complaint and demand strict proof thereof.

  56.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         56 of the Plaintiff’s Complaint and demand strict proof thereof.

  57.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         57 of the Plaintiff’s Complaint and demand strict proof thereof.

                                                  6	  
  	  
Case 4:18-cv-10261-JLK Document 12 Entered on FLSD Docket 01/12/2019 Page 7 of 13



  58.      Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

           58 of the Plaintiff’s Complaint and demand strict proof thereof.

  59.      Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

           59 of the Plaintiff’s Complaint and demand strict proof thereof.

  60.      Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

           60 of the Plaintiff’s Complaint and demand strict proof thereof.

  61.      Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

           61 of the Plaintiff’s Complaint and demand strict proof thereof.

  62.      Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

           62 of the Plaintiff’s Complaint and demand strict proof thereof.

         COUNT I – FEDERAL OVERTIME WAGE LAW VOLATIONS – 29 U.S.C. § 207
                              (Against All Defendants)

  63.      With regard to Paragraph 63, Defendants restate, reallege and incorporate herein each and

           every response to Plaintiff’s Complaint contained in Paragraphs 1 through 62 above.

  64.      Defendants admit that Plaintiff purports to bring a claim arising under the FLSA but deny

           that there is any such claim and further deny the allegations, inferences and legal

           conclusions contained in Paragraph 64 of the Plaintiff’s Complaint and demand strict

           proof thereof.

  65.      Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

           65 of the Plaintiff’s Complaint and demand strict proof thereof.

  66.      Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

           66 of the Plaintiff’s Complaint and demand strict proof thereof.

           Defendants deny that Plaintiff is entitled to any of the damages or relief sought in the

  WHEREFORE clause of Count I of the Plaintiff’s Complaint.


                                                     7	  
  	  
Case 4:18-cv-10261-JLK Document 12 Entered on FLSD Docket 01/12/2019 Page 8 of 13



                        COUNT II – VIOLATION OF 26 U.S.C. § 7434
                                 (Against All Defendants)

  67.    With regard to Paragraph 67, Defendants restate, reallege and incorporate herein each and

         every response to Plaintiff’s Complaint contained in Paragraphs 1 through 62 above.

  68.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         68 of the Plaintiff’s Complaint and demand strict proof thereof.

  69.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         69 of the Plaintiff’s Complaint and demand strict proof thereof.

  70.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         70 of the Plaintiff’s Complaint and demand strict proof thereof.

  71.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         71 of the Plaintiff’s Complaint and demand strict proof thereof.

  72.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         72 of the Plaintiff’s Complaint and demand strict proof thereof.

  73.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         73 of the Plaintiff’s Complaint and demand strict proof thereof.

  74.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         74 of the Plaintiff’s Complaint and demand strict proof thereof.

  75.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         75 of the Plaintiff’s Complaint and demand strict proof thereof.

         Defendants deny that Plaintiff is entitled to any of the damages or relief sought in the

  WHEREFORE clause of Count II of the Plaintiff’s Complaint.

                  COUNT III – BREACH OF CONTRACT FOR UNPAID WAGES

  76.    With regard to Paragraph 76, Defendants restate, reallege and incorporate herein each and

         every response to Plaintiff’s Complaint contained in Paragraphs 1 through 62 above.
                                                  8	  
  	  
Case 4:18-cv-10261-JLK Document 12 Entered on FLSD Docket 01/12/2019 Page 9 of 13



  77.    Defendants admit that Plaintiff purports to bring a claim for breach of contract but deny

         that there is any such claim and further deny the allegations, inferences and legal

         conclusions contained in Paragraph 77 of the Plaintiff’s Complaint and demand strict

         proof thereof.

  78.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         78 of the Plaintiff’s Complaint and demand strict proof thereof.

  79.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         79 of the Plaintiff’s Complaint and demand strict proof thereof.

  80.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         80 of the Plaintiff’s Complaint and demand strict proof thereof.

  81.    Defendants deny the allegations, inferences and legal conclusions contained in Paragraph

         81 of the Plaintiff’s Complaint and demand strict proof thereof.

         Defendants deny that Plaintiff is entitled to any of the damages or relief sought in the

  WHEREFORE clause of Count III of the Plaintiff’s Complaint. Defendants take no position

  with regard to Plaintiff’s demand for a trial by jury.

                                    AFFIRMATIVE DEFENSES

  82.    As and for their First Affirmative Defense, Defendants state that none of their actions

         were “willful”, as said term is defined by the Fair Labor Standards Act, regulations, and

         interpretive case law.

  83.    As and for their Second Affirmative Defense, Defendants state that the Plaintiff’s claim

         for liquidated damages is barred because Defendants at all times material hereto acted in

         good faith and has reasonable grounds for believing that their policies and practices were

         not violations of the FLSA, as amended.



                                                    9	  
  	  
Case 4:18-cv-10261-JLK Document 12 Entered on FLSD Docket 01/12/2019 Page 10 of 13



   84.    As and for their Third Affirmative Defense, Defendants state that all or part of the

          Plaintiff’s claims are barred by the applicable statute of limitations.

   85.    As and for their Fourth Affirmative Defense, Defendants state that the Plaintiff’s claims

          are barred because Defendants at all times material hereto acted in good faith in

          conformity with and in reliance on written administrative regulations, orders, rulings,

          approvals and/or interpretations of the Administrator of the Wage and Hour Division of

          the Department of Labor.

   86.    As and for their Fifth Affirmative Defense, Defendants state that Plaintiff has failed to

          state a claim upon which relief may be granted.

   87.    As and for their Sixth Affirmative Defense, Defendants state that the Plaintiff’s claims

          are barred because any hours worked by the Plaintiff over forty (40) in any particular

          workweek for which the Plaintiff was not properly paid was without the knowledge,

          either actual or constructive, of Defendants.

   88.    As and for their Seventh Affirmative Defense, Defendants state that the Plaintiff’s claims

          are barred because the Plaintiff has been properly paid.

   89.    As and for their Eighth Affirmative Defense, Defendants state that the Plaintiff’s claims

          are barred by the “de minimus” doctrine.

   90.    As and for their Ninth Affirmative Defense, Defendants state that the Plaintiff’s claims

          against JEFFREY PEER, in his individual capacity, are barred because he is not an

          “employer” within the meaning of the Fair Labor Standards Act.

   91.    As and for their Tenth Affirmative Defense, Defendants state that the Plaintiff was

          exempt pursuant to the executive and/or administrative exemption, and therefore not

          entitled to overtime even if she worked it.



                                                    10	  
   	  
Case 4:18-cv-10261-JLK Document 12 Entered on FLSD Docket 01/12/2019 Page 11 of 13



   92.    As and for their Eleventh Affirmative Defense, and to the extent Plaintiff attempts to

          bring this action on behalf of other similarly situated employees, Defendants state that

          there exist no similarly situated employees and/or no similarly situated employees who

          desire to opt-in to this action.

   93.    As and for their Twelfth Affirmative Defense, Defendants state that the Plaintiff’s claim

          for attorneys’ fees and costs is barred based on the authority of Goss v. Killian Oaks

          House of Learning, 248 F. Supp. 2d 1162 (S.D. Fla. 2003).

   94.    As and for their Thirteenth Affirmative Defense, Defendants state that the Plaintiff’s

          claims are barred based on the doctrine of unclean hands.

   95.    As and for their Fourteenth Affirmative Defense, Defendants state that the Plaintiff’s

          claims are barred based on the doctrine of unjust enrichment.

   96.    As and for their Fifteenth Affirmative Defense, Defendants state that the Plaintiff’s

          claims and the relief sought are barred due to her own breach of contract.

   97.    As and for their Sixteenth Affirmative Defense, Defendants state that all or part of

          Plaintiff’s Complaint is barred inasmuch as Plaintiff was never an employee of

          Defendants. At all material times hereto, Plaintiff was an independent contractor of the

          corporate Defendant.

          Defendants reserve the right to assert additional affirmative defenses which may be

   learned or disclosed through the discovery process.

                        DEMAND FOR COSTS AND ATTORNEY’S FEES

          Defendants are entitled to an award of costs and attorney’s fees incurred in defense of

   Plaintiff’s claims pursuant to § 448.08, Fla. Stat., as well as because the claims have been

   brought in bad faith. See, e.g., Kreager v. Solomon & Flanagan, P.A., 775 F.2d 1541 (11th Cir.

   1985), and Turlington v. Atlanta Gas Light Co., 135 F.3d 1428 (11th Cir. 1998).

                                                  11	  
   	  
Case 4:18-cv-10261-JLK Document 12 Entered on FLSD Docket 01/12/2019 Page 12 of 13



          WHEREFORE, having fully answered the Plaintiff’s Complaint, Defendants pray that

   this Honorable Court dismiss with prejudice the Plaintiff’s claims in full, tax costs against the

   Plaintiff and in favor of Defendants, and reserve jurisdiction to consider a timely filed motion for

   attorneys’ fees on the authority of Kreager v. Solomon & Flanagan, P.A., 775 F.2d 1541 (11th

   Cir. 1985).

   Dated: January 12, 2019                       Respectfully submitted,
          Boca Raton, FL
                                                 s/ Daniel R. Levine
                                                 DANIEL R. LEVINE, ESQ.
                                                 Florida Bar No. 0057861
                                                 E-Mail: DRL@PBL-Law.com
                                                 ERICA A. GONSALVES, ESQ.
                                                 Florida Bar No. 125538
                                                 E-Mail: EG@PBL-Law.com
                                                 PADULA BENNARDO LEVINE, LLP
                                                 3837 NW Boca Raton Blvd., Suite 200
                                                 Boca Raton, FL 33431
                                                 Telephone:     (561) 544-8900
                                                 Facsimile:     (561) 544-8999
                                                 Attorneys for Defendants




                                                   12	  
   	  
Case 4:18-cv-10261-JLK Document 12 Entered on FLSD Docket 01/12/2019 Page 13 of 13



                                   CERTIFICATE OF SERVICE

          I hereby certify that on January 12, 2019, I electronically filed the foregoing document

   with the Clerk of the Court using CM/ECF. I also certify that the foregoing document is being

   served this day on all counsel of record identified on the Service List below via transmission of

   Notices of Electronic Filing generated by CM/ECF.



                                                           s/ Daniel R. Levine    _____
                                                           DANIEL R. LEVINE, ESQ.
                                                           ERICA A. GONSALVES, ESQ.




                                           SERVICE LIST

                          Valerie Vanderbilt v. Boat Bottom Express, et al..
                          Case No. 4:18-cv-10261-JLK (King / Simonton)
                       United States District Court, Southern District of Florida

   Melissa J. Scott, Esquire                      Daniel R. Levine, Esquire
   E-Mail: melissa@jordanrichardspllc.com         E-Mail: DRL@PBL-Law.com
   USA Employment Lawyers                         Padula Bennardo Levine, LLP
    Jordan Richards PLLC                          3837 NW Boca Raton Blvd., Suite 200
   805 E. Broward Blvd., Suite 301                Boca Raton, FL 33431
   Fort Lauderdale, FL 33301                      Telephone:    (561) 544-8900
   Telephone:     (954) 871-0050                  Facsimile:    (561) 544-8999
   Counsel for Plaintiff                          Counsel for Defendants
   Via CM/ECF                                     Via CM/ECF
   Jordan L. Richards, Esquire                    Erica A. Gonsalves, Esquire
   E-Mail: jordan@jordanrichardslaw.com           E-Mail: EG@PBL-Law.com
   USA Employment Lawyers                         Padula Bennardo Levine, LLP
    Jordan Richards PLLC                          3837 NW Boca Raton Blvd., Suite 200
   805 E. Broward Blvd., Suite 301                Boca Raton, FL 33431
   Fort Lauderdale, FL 33301                      Telephone:    (561) 544-8900
   Telephone:     (954) 871-0050                  Facsimile:    (561) 544-8999
   Counsel for Plaintiff                          Counsel for Defendants
   Via CM/ECF                                     Via CM/ECF

   	  




                                                  13	  
   	  
